Citation Nr: 1523429	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disability as a result of injury to his spine during parachute jumps in service.  He submitted a statement from his brother, who is a doctor, in April 2015 noting that he recalled the Veteran having chronic back problems from an injury sustained as a paratrooper in the Army.  He also noted that he treated the Veteran in the 1980s and 1990s for his back pain.  

The service treatment records are negative for any findings related to the back.  However, the Veteran's DD Form-214 shows that he earned, in pertinent part, the Parachutist Badge.  The record shows the first complaint of back pain in 1995.  Thereafter the Veteran reportedly injured his back while working for United Airlines in approximately 1999, injured his back again in 2009 slipping on the ice, had surgery to his spine in February 2009, and was in a motor vehicle accident in 2010 re-injuring his back.

A remand is in order to provide the Veteran with a VA examination and medical opinion as to the etiology of the Veteran's current lumbar spine disability, with consideration of all the pertinent information of record.

In addition, there are outstanding records that need to be obtained.  The Veteran's representative referred to a medical statement from a VA doctor relating the Veteran's current back disability to service, but there is no record of this statement.  The representative also referred to statements from the Veteran's mother and wife; however, there also is no record of this evidence.  
 
Finally, the Veteran noted that he applied for Social Security Administration (SSA) disability benefits in 2009 but was denied and that he planned to appeal the decision.  Efforts should be made to obtain the records associated with this application.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's application for SSA disability benefits that was reportedly denied in 2009 along with any supporting documentation.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning the claim.

2.  Make arrangements to obtain any outstanding treatment records from the Hines VAMC, including a medical statement from Dr. Stevlak (or Spiewak), concerning the Veteran's back disability being related to parachute jumps in service, and VAMC treatment records dated from November 2011 to present.

3.  Ask the Veteran to resubmit a copy of the lay statements from his wife and mother concerning his back disability; and also to identify any additional treatment records pertaining to the back, including any medical records from the treatment he received from his brother in the 1980s and 1990s.

4.  After the above development has been completed, the AOJ should schedule the Veteran for a VA spine examination with a suitably qualified VA examiner for a medical opinion regarding the Veteran's low back disability.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back disability was caused by any event, disease, or injury in service, including any injury to the back from parachute jumps. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The examiner also should consider the medical evidence of record after military service showing back injuries in approximately 1999, 2009, back surgery in 2009, and motor vehicle accident in 2010.

In addition the examiner should address the medical opinion from the Veteran's brother dated in 2015, and any supporting medical records in the 1980s and 1990s from the brother, as well as any medical statement from a VA doctor Dr. Stevlak (or Spiewak) at Hines VAMC relating the Veteran's back disability to parachute jumps in military service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




